Case 9:20-cv-82231-AMC Document 1-3 Entered on FLSD Docket 12/08/2020 Page 1 of 11

EXHIBIT 2

 
    
  

ase 9:20 AO2A AME MBSSELEUL So LRP LARALS? BoM PAP PRR 298 2

hi
WA Pi

| r\ lL. IN THE UNITED STATES DISTRICT COURT

FOR THE NORTHERN DISTRICT OF TEXAS

 

   

FORT WORTH DIVISION 3 1G
Md prey eae
CRESTVIEW GENETICS, LLC, § HEN BS beef

§
Plaintiff, §
8
vs §

§ Civil Action No. 4:16-CV-00295-A
CHRIS YOUNG and §
OVERBROOK FARM, LLC, §
§
Defendants. §

PLAINTIFF’S ANSWER TO DEFENDANTS’ COUNTERCLAIM

 

Plaintiff, Crestview Genetics, LLC (“Crestview”), files its answer to the counterclaim of
defendants, Chris Young (“Young”) and Overbrook Farm, LLC (“Overbrook Farm”)
(collectively, “Overbrook”), and would respectfully show the Court the following:

ANSWER TO OVERBROOK’S COUNTERCLAIM

I.
BACKGROUND FACTS

lL. The first paragraph of the counterclaim purports to incorporate by reference all
the “allegations in [the] answer.” Because the answer is simply a response to Crestview’s claims
it should not contain separate allegations related to a counterclaim. To the extent there are any
allegations in Overbrook’s answer that are contrary to Crestview’s claims, Crestview denies all
such allegations.

2, Crestview admits the allegations in paragraph 2.

3. Crestview admits the allegations in paragraph 3 that: Overbrook bred, owned, and
raced Storm Cat, a championship thoroughbred; Storm Cat was a grandson of the world-
renowned thoroughbred, Secretariat; Storm Cat has also been known as the leading North

American sire in 1999 and 2000; and Storm Cat had a breeding career that was legendary

 

PLAINTIFF’S ANSWER TO DEFENDANT’S COUNTERCLAIM | “PAGE |
22751767

 
- Case 9:20-cv-82231-AMC cument 1-3 Entered on FLSD Dogat 12/08/2020 Page 3 of 11
. Case 4:16-cv-00295-. ocument 39 Filed 11/10/16 Pa of 10 PagelD

throughout the equine world, which career extended over twenty years. Crestview denies the
allegations that: “all of this was done by Overbrook;” since the mid-1980s, Overbrook has
become known as the home and owner of Storm Cat; Storm Cat’s reputation and affiliation with
Overbrook has been used by its owner, Overbrook, as a valuable trademark throughout the life of
Storm Cat and thereafter. Crestview denies knowledge of information sufficient to form a belief
as to the allegations and, therefore, denies, that: all of the work in making Storm Cat a leading
sire was done by Overbrook; over the course of Storm Cat’s breeding career, his offspring have
earned in excess of $128,000,000.00; sales proceeds of Storm Cat’s offspring of 452 yearlings
have had combined sales of more than $319,000,000.00, including 91 yearlings that brought
$1,000,000.00 or more; and, the fame of Storm Cat and his association with Overbrook is
evidenced by literally hundreds of articles and advertisements in multiple equine publications
having worldwide distribution, such as Bloodhorse.

4, Crestview denies knowledge of information sufficient to form a belief as to the
allegations in paragraph 4 of the Counterclaim that in the library of the University of Kentucky
there is a depiction of the then principal of Overbrook Farm—its founder, William T. Young
(Young’s grandfather)—standing beside Storm Cat in the artwork in a paddock on Overbrook’s
farm; and, therefore, such allegations are denied, |

5. Crestview denies the allegations in paragraph 5.

6. Crestview admits the allegations in paragraph 6 of the Counterclaim that
Overbrook currently leases its barns and pastures and its facilities to third parties who are in the
horse industry; and that these lessees utilize these facilities for their equine breeding and the
raising of horses, Crestview denies the remainder of the allegations in paragraph 6.

7. Crestview denies the allegations in paragraph 7,

 

PLAINTIFE’S ANSWER TO DEFENDANT’S COUNTERCLAIM PAGE 2
22731761
* Case 9:20-cv-82231-AMC cument 1-3 Entered on FLSD Dogégt 12/08/2020 Page 4 of 11
Case 4:16-cv-00295-. ocumernt 39 Filed 1 T/LO/16 Pal of 10 PagelD 576

8. Crestview denies that Meeker initiated discussions with Overbrook; otherwise,
Crestview admits the allegations in paragraph 8.

9, Crestview admits the allegations in paragraph 9 of the Counterclaim that: a
personal meeting between Meeker and Young occurred on or about February 20, 2013 in
Wellington, Florida; they discussed the possibility of cloning Storm Cat; and, no written
agreement exists between the parties, Crestview denies the remaining allegations in paragraph 9.

10. Crestview admits the allegations in paragraph 10 of the Counterclaim. that:
Overbrook euthanized Storm Cat in 2013 due to his declining health and under the supervision of
Storm Cat’s longtime veterinarians, at least one tissue sample was taken from Storm Cat and sent
to Crestview. Crestview denies knowledge or information sufficient to form a belief as to the
allegations that one set was sent to the Gluck Equine Research Center at the University of
Kentucky, in Lexington, Kentucky. Crestview denies the remaining allegations in paragraph 10,

11, Crestview admits the allegation in paragraph 11 of the Counterclaim that, in 2014,
it cloned Storm Cat’s cell tissues and cloned 2 foals, which foaled in 2015, but denies the
allegations that it did so “surreptitiously” and “[w]ithout any such agreement or approval from
Overbook.” Crestview admits the allegation that one foal lived, and the other foal was
euthanized. Crestview denies knowledge of information sufficient to form a belief as to the
allegation that, in 2015, Young was referred to a Vanity Fair magazine article in which Meeker
had announced that Crestview had successfully cloned Storm Cat. Crestview denies the
allegations remaining in paragraph 11,

12, Crestview denies the allegations in paragraph 12 that further discussions in an
effort to reach an agreement to govern cloning and commercial activities consequent thereto
were had, but the Parties reached an impasse. Crestview admits the allegation that Overbrook

made demand on Crestview to cease using the name/mark “STORM CAT,” to destroy all cell

 

PLAINTIFF'S ANSWER TO DEFENDANT’S COUNTERCLAIM PAGE 3
2275176_1
' Case 9:20-cv-82231-AMC cument 1-3 Entered on FLSD Dogémt 12/08/2020 Page 5 of 11
Case 4:16-cv-00295- ocument 39 Filed 11/10/16 P 40710 PagelD

cultures, and to castrate the remaining live foal, but denies that Overbrook had the right to make
such demand.

13. Crestview admits the allegation in paragraph 13 of the Counterclaim that it
initiated litigation; but, otherwise, Crestview denies the allegation in paragraph 13.

14. Crestview admits the allegation in paragraph 14, but denies that Overbrook had
the right to make such demand.

15, Crestview admits the allegation in paragraph 15 only to the extent that Crestview
admits that it recently filed an Intent to Use (“ITU”) trademark application with the United States
Patent and Trademark Office (“PTO”), serial number 87001382, for the service mark “STORM
CAT,” and that the mark is for “veterinarian services, breeding, and stud services for horses.”
Crestview denies the remainder of the allegations in paragraph 15.

16. Crestview denies the allegations in paragraph 16.

17. Crestview denies the allegations in paragraph 17.

18. Crestview denies the allegations in paragraph 18.

19. In response to paragraph 19, Crestview admits the veracity of the allegations it
has made, but denies the characterization by Overbrook of those allegations.

20. Crestview admits only that it has the capacity to clone Storm Cat, The remaining
allegations in paragraph 20 are conclusory, speculative, vague, and ambiguous
(e.g. “commercialization”); and, therefore, Crestview denies knowledge of information sufficient

to form a belief as to the truth of the allegations, and such allegations are denied for that reason.

 

BATNTIER'S ANSWER TO DEFENDANT'S COUNTERCLAIM PAGE 4
2275176,
« Case 9:20-cv-82231-AMC cument 1-3 Entered on FLSD Poe: 12/08/2020 Page 6 of 11
: Case 4:16-cv-00295- ocument 39 Filed 11/10/16 Paywr5ot10 PagelD 5/8

Ih
DEFENDANT’S COUNTERCLAIMS

A, Declaratory Judgment

21. ‘In response to paragraph 21, Crestview repeats and re-alleges responses to the
allegations contained in each of the foregoing paragraphs as if set forth herein verbatim.

22. Crestview admits the allegations in paragraph 22, but denies that Overbrook is
entitled to the requested relief.

23. Crestview denies the allegations in paragraph 23.

24. Crestview denies that Overbrook is entitled to the requested relief contained in
paragraph 24,

25. Crestview denies that Overbrook is entitled to the requested relief contained in
paragraph 25,

26. Crestview denies that Overbrook is entitled to the requested relief contained in
paragraph 26.

27. Crestview denies that Overbrook is entitled to the requested relief contained in
paragraph 27,

28. Crestview denies that Overbrook is entitled to the requested relief contained in
paragraph 28.
B. Breach of Contract of Bailment

29, In response to paragraph 29, Crestview repeats and re-alleges responses to the
allegations contained in each of the foregoing paragraphs as if set forth herein verbatim.

30. Crestview denies the allegations in paragraph 30.

31. Crestview admits to having had communications with Overbrook, including

reaching an oral agreement; but, otherwise, Crestview denies the allegations in paragraph 31.

 

PLAINTIFF'S ANSWER TO DEFENDANT’S COUNTERCLAIM PAGE 5
2275176
ee Se ee cre

32. Crestview denies the allegations in paragraph 32.

33, Crestview denies the allegations in paragraph 33.

34. Crestview denies the allegations in paragraph 34.

35, Crestview denies that Overbrook is entitled the relief it requests in paragraph 35,

36. Crestview admits only that Overbrook sent it a demand letter, but Crestview
denies the remaining allegations in paragraph 36.

37, Crestview admits only that Overbrook is represented by counsel in this litigation,
but denies knowledge sufficient to form a belief as to the truth of the remaining allegations
contained in paragraph 37.

38. Crestview denies that Overbrook is entitled to the requested relief contained in
paragraph 38.

CG Conversion

39. In response to paragraph 39, Crestview repeats and re-alleges responses to the
allegations contained in each of the foregoing paragraphs as if set forth herein verbatim.

40. Crestview denies the allegation in paragraph 40,

41. Crestview denies the allegation in paragraph 41,

42, Crestview denies the allegation in paragraph 42.

43, Crestview denies that Overbrook is entitled to the requested relief contained in
paragraph 43.

44, Crestview denies that Overbrook is entitled to the requested relief contained in
paragraph 44,

45, Crestview denies the allegations contained in paragraph 45.

46, Crestview denies the allegations in paragraph 46.

 

PLAINTIFF’S ANSWER TO DEFENDANT'S COUNTERCLAIM PAGE 6
2275176_]
_ CS BEES SGMG ABBA oR IAGAE? POMBE 28 PaGeB e®°”

D. Accounting

47, In response to paragraph 47, Crestview repeats and re-alleges responses to the
allegations contained in each of the foregoing paragraphs as if set forth herein verbatim.

48. Crestview admits only that making a “profit” was a goal of the parties’ agreement
and that Crestview has complied with the agreement; otherwise, Crestview denies the allegations
in paragraph 48 of the Counterclaim and that Overbrook is entitled to the requested relief
contained in paragraph 48.

E. Common Law Trademark Infringement or Unfair Competition under the Lanham Act

49. In response to paragraph 49, Crestview repeats and re-alleges responses to the
allegations contained in each of the foregoing paragraphs as if set forth herein verbatim.

50. Crestview denies the allegations in paragraph 50.

51. Crestview denies knowledge of information sufficient to form a belief as to the
allegations in paragraph 51.

52, Crestview denies the allegations in paragraph 52.

53. Crestview denies the allegations in paragraph 53.

54, Crestview denies the allegation in paragraph 54,

55. Crestview denies the allegation in paragraph 55.

56, Crestview denies the allegation in paragraph 56.

57. Crestview denies the allegations in paragraph 57.

58. Crestview denies the allegations in paragraph 58,

59. Crestview denies that Overbrook is entitled to the relief it requests in paragraph

 

59,

60. Crestview denies that Overbrook is entitled to the relief it requests in paragraph
60.
PLAINTIFF'S ANSWER TO DEFENDANT'S COUNTERCLAIM PAGE?

22751761
OF BESS MPS Go EE LAGHE? PDS 78 Bal

61, Crestview denies the allegations in paragraph 61.

62. Crestview denies the allegations in paragraph 62.

63. Crestview denies that Overbrook is entitled to the relief it requests in paragraph
63.

64. Crestview denies the allegations in paragraph 64,
FB, Fraud on the Patent and Trademark Office

65. In response to paragraph 65, Crestview repeats and re-alleges responses to the
allegations contained in each of the foregoing paragraphs as if set forth herein verbatim.

66, Crestview admits the allegation in paragraph 66.

67. Crestview admits the allegation in paragraph 67.

68. Crestview denies the allegations in paragraph 68.

69, Crestview denies the allegations in paragraph 69.

70. Crestview denies the allegations in paragraph 70,

71. Crestview denies the allegations in paragraph 71.

72. Crestview denies the allegation in paragraph 72.

73. Crestview denies the allegations in paragraph 73.

TI.
CONDITIONS PRECEDENT

74, Crestview denies that all conditions precedent to all claims in the Counterclaim
have occurred, been met, been waived, or otherwise been satisfied.

IV,
JURY TRIAL DEMANDED

75. Crestview admits that Overbrook and Young demand a jury on all issues so

triable,

 

PLAINTIFF'S ANSWER TO DEFENDANT’S COUNTERCLAIM PAGE 8
2275176_t
‘ Case 9:20-cv-82231-AMC ument 1-3. Entered on EFLSD Do 12/08/2020 Page 10 of 11
. Case 4:16-cv-00295- ocument 39 Filed 11/10/16 ne { 5

V.
PRAYER

76. Crestview denies that either Overbrook or Young is entitled to any of the relief
sought in their prayer.

VI.
AFFIRMATIVE AND OTHER DEFENSES

77, Overbrook’s Counterclaim fails to state a claim upon which relief can be granted.

78. | Overbrook’s claims are barred in whole or in part by the doctrines of waiver
and/or estoppel,

79. Overbrook’s claims are barred in whole or in part by its unclean hands.

VIL,
REQUESTED RELIEF ON OVERBROOK’S CLAIMS

Crestview requests that this Court grant it the following relief as to Overbrook’s claims:

a, That an order be entered in Crestview’s favor on all counts/claims for
relief asserted in Overbrook’s Counterclaim;

b. That Overbrook’s Counterclaims be dismissed with prejudice;

C. That the cost of this action, including attorney’s fees, be assessed against
Overbrook;

d Award Crestview all of the relief sought in its claim against Overbrook;
and,

e, Such other and further relief as this Court deems appropriate.

 

PLAINTIFF’S ANSWER TO DEFENDANT’S COUNTERCLAIM - PAGE 9
2275176_]
- Case 9:20-cv-82231-AMC Ab scurne 1-3 _ Entered on FLSD Do 12/08/2020 Page 11 of 11
Case 4:16-cv-00295- ocument 39 Filed 11/10/16 Pa Qofio PagelD 583

Respectfully tng

State Bar No, 786331

Mallory A. Schuit

State Bar No, 24078212
KELLY HART & HALLMAN LLP
201 Main Street, Suite 2500
Fort Worth, Texas 76102
Telephone: (817) 332-2500
Facsimile: (817) 878-9280

   
   

Lewis T Stevens
Istevens@Istevenslaw.com

LAW OFFICES OF Lewis T STEVENS
131 East Exchange Avenue, No 204
Fort Worth, TX 76164

Telephone: (817) 332-4466
Facsimile: (817) 332-4476

ATTORNEYS FOR PLAINTIFF

CERTIFICATE OF SERVICE
This is to certify that on this 10th day of November 2016, a true and correct copy of the
foregoing document was served upon the following counsel of record as follows:

Email mswindle@whitakerchatk.com

Mack Ed Swindle

WHITAKER CHALK SWINDLE & SCHWARTZ PLLC
301 Commerce Street, Suite 3500

Fort Worth, Texas 76102

Email: kherd@gpalaw.com
Kevin G Herd
GOODRICH POSTNIKOFF & ASSOCIATES, LLP

801 Cherry Street, Suite 1010
ava
dan de Koy

Fort Worth, TX 76102
a

PLAINTIER'S ANSWER TO DEFENDANT’S COUNTERCLAIM { PAGE 10
5176
